82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.INTERNATIONAL ASSOCIATION OF ENTREPRENEURS OF AMERICANBENEFIT TRUST, a Wisconsin non-profit trust;  Ross N.Fuller, Trustee of International Association ofEntrepreneurs of America Benefit Trust, Plaintiffs--Appellants,v.Steven T. FOSTER, Commissioner of Insurance, StateCorporation Commission of the Commonwealth ofVirginia, Defendant--Appellee.Secretary of Labor, Amicus Curiae.
No. 95-1947.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 1, 1996.Decided April 12, 1996.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert E. Payne, District Judge.  (CA-94-454-3).
ARGUED:  David Frankman Peters, HUNTON & WILLIAMS, Richmond, Virginia, for Appellants.   Michael Don Thomas, Associate General Counsel, Office of General Counsel, STATE CORPORATION COMMISSION, Richmond, Virginia, for Appellee.   ON BRIEF:  Mark S. Dray, HUNTON & WILLIAMS, Richmond, Virginia;  B.H.B. Hubbard, III, HUBBARD, BREEDEN & TERRY, Irvington, Virginia, for Appellants.   Anthony Gambardella, General Counsel, Peter B. Smith, Senior Counsel, Vishwa B. Bhargava, Office of General Counsel, STATE CORPORATION COMMISSION, Richmond, Virginia, for Appellee.   Thomas S. Williamson, Jr., Solicitor of Labor, Marc I. Machiz, Associate Solicitor, Karen L. Handorf, Counsel for Special Litigation, Paul C. Adair, Trial Attorney, Office of the Solicitor, Plan Benefits Security Division, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Amicus Curiae.
Before HALL and ERVIN, Circuit Judges, and BLAKE, United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
The International Association of Entrepreneurs of America Benefit Trust and its Trustee, Ross N. Fuller, appeal the judgment of the district court entered in favor of Steven T. Foster, Virginia's Commissioner of Insurance, in the Trust's action for declaratory and injunctive relief from the state Bureau of Insurance's attempt to regulate a Multiple Employer Welfare Arrangement, see 29 U.S.C.A. § 1002(40)(A) (West Supp.1996), operated by the Trust.   Upon considering the briefs and arguments of the parties, along with the amicus brief submitted by the Secretary of Labor in support of the judgment below, we affirm that judgment for the reasons stated by the district court in its memorandum opinion.  International Association of Entrepreneurs of America Benefit Trust, et al. v. Foster, 883 F.Supp. 1050 (E.D.Va.1995).


2
AFFIRMED.